Citation Nr: 1618395	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder to include as a residual of exposure to mustard gas. 

2.  Entitlement to an effective date earlier than September 13, 1999 for the grant of service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran has active service from November 1944 to November 1946 and from October 1950 to July 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was remanded by the Board for further development in August 2009.  

In his November 2009 VA Form 9 Substantive Appeal, the Veteran expressed that he wanted to appear for a Board hearing in regards to his claim for an earlier effective date for the grant of service connection for pes planus.  The Veteran was sent a letter in February 2016 informing him that his hearing was scheduled in March 2016.  He, however, failed to appear at the hearing and he did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  The request, therefore, is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2015).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A lung disability related to service is not shown by the record.  

2.  Service connection for a foot disability was last denied in an August 1996 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within a year of the decision.  The decision became final.

3.  In a March 2002 Board decision, the Veteran was granted entitlement to service connection for pes planus.  In a March 2002 rating decision, the RO promulgated the grant of service connection for pes planus and assigned an effective date of September 13, 1999, the date of receipt of the claim to reopen.  

4.  No claim, either formal or informal, alleging entitlement to service connection for pes planus was presented to VA between the August 1996 rating decision and September 13, 1999.  


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2015).

2.  The criteria for an effective date earlier than September 13, 1999 for the grant of service connection for pes planus have not been met.  38 U.S.C.A. § 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2006, March 2006 and June 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Board remanded the claims in August 2009 in part to develop the Veteran's claim of mustard gas exposure and to afford him a VA examination.  The remand directives have been fulfilled.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a lung disability.  He argues that his lung disease is associated with exposure to mustard gas at Camp Plauche, Louisiana during his training in 1945.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to the Veteran's claimed mustard gas exposure, regulations provide that exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia. Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

After review of the record, the Board finds against the claim for service connection for a lung disability.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ."  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no showing of a lung disability related to mustard gas exposure at the time of filing, in proximity to the date of filing or during the pendency of the claim.  To that end, in December 2005, it was noted that there was some linear scarring along the domes of the hemidiaphragms as previously demonstrated in March 2001 and not significantly changed.  Elsewhere, the lungs were clear of active pathology and the chest was without significant interval change as compared to examination in March 2001.  

Examination in May 2009 revealed that the scarring at both lung bases was unchanged but the remainder of the lungs was clear.  No acute chest disease radiographically was shown.  It was noted in September 2010 that the Veteran had pulmonary fibrosis related to asbestosis.  Examination, however, revealed normal spirometry.  

The September 2015 VA examiner found that the Veteran did not have nor has he ever been diagnosed with a respiratory condition.  Chest X ray at that time was normal.  The VA examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic respiratory disorder or its residuals.  He noted that no medical opinion could be rendered as no condition was diagnosed and that decreased DLCO in the presence of otherwise normal spirometry is consistent with the Veteran's documented nsc anemia.  The Board also notes that the July 1951 retirement examination disclosed normal findings for the lungs and chest.  

Despite some medical evidence of record showing lung abnormalities as noted by the Board previously, the VA examination in September 2015 and outpatient treatment records do not include objective evidence of a lung disability.  
Implicit in the claim is the Veteran's belief that he has a lung disability that is related to reported mustard gas exposure in service.  To the extent that a diagnosis of pulmonary fibrosis due to asbestosis was provided during the course of this appeal, there is no assertion or indication that the Veteran was exposed to asbestos in service.  

The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Khana v. Sahinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, i.e. the existence of a lung disability, and the etiology thereof, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board acknowledges the Veteran's claim of exposure to chemical agents while in service.  The Board notes that such exposure remains unverified as indicated in the record to include July 2012 correspondence addressing this matter.  The Board is also mindful of the article submitted by the Veteran discussing chemical testing and Veterans.  The article, however, is not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, as such, the article has minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  In any event, there is an absence of proof of a present lung disability due to disease or injury in service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a lung disability and the claim must be denied.  

EARLIER EFFECTIVE DATE 

The Veteran appeals the denial of an effective date earlier than September 13, 1999 for the grant of service connection for pes planus.  Based on the evidence of record, the Board finds that the currently assigned effective date of September 13, 1999 for the award of service connection is the earliest possible effective date assignable in this case. 

In this regard, in July 1988 the Veteran submitted a claim for service connection for a foot disability.  He was denied service connection in a February 1989 rating decision.  The RO properly notified the Veteran of that determination by letter dated in March 1989.  He expressed disagreement with the denial in March 1989 and a Statement of the Case was issued in April 1989.  The RO received the Veteran's VA Form 9 Substantive Appeal in February 1990.  In August 1990, the Board found that the Veteran's acute pathology of the feet resolved in service without producing residual disability.  Although the Veteran indicated in September 1990, through an attorney, that he intended to appeal the decision, he did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  

In February 1993, the RO denied reopening and informed the Veteran of the denial and of his appellate rights.  The Veteran did not appeal nor did he submit new and material evidence within one year. 

Service connection for a foot disability claimed as due to mustard gas exposure was denied in an August 1996 rating decision.  The RO properly notified the Veteran of that determination by letter dated in August 1996.  He did not appeal that decision or submit new and material evidence within the appeal period.  Rather, in a July 1997 report of contact it was noted that the Veteran expressed that he did not intend to appeal because it would be a "waste of time."  The decision became final.  A reopened claim for service connection for pes planus was received on September 13, 1999.  

Following an appeal, the Board granted service connection for pes planus in a March 2002 decision and denied reopening of claims for service connection for hearing loss and tinnitus.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims.  The joint motion for remand did not argue that the prior Board decision had not become final due to the stated intent to appeal that was communicated to VA in September 1990 and again in January 1993.  The joint motion for remand was granted in October 2002 and thus it appears to be law of the case that the August 1990 decision is final.  38 U.S.C.A. § 7104.   

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

The September 13, 1999 correspondence from the Veteran was a claim to reopen.  There were no formal or informal claims for service connection for pes planus between the final August 1996 RO's denial of service connection for the feet and the September 13, 1999 claim to reopen.  As such, the assigned effective date of September 13, 1999 for the award of service connection is the earliest possible effective date assignable in this case.

To the extent that the Veteran argues that he contacted the RO on multiple occasions following the denial of service connection in August 1996 and that such contact in essence kept the claim in open status, the Board disagrees.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Although there may have been contact between the Veteran and the RO within the one year appeal period, there is nothing in the record indicating that the Veteran wished to appeal the August 1996 rating decision.  Rather, in a report of contact within the appeal period the Veteran actually expressed to the RO that he did not wish to pursue an appeal.  There is no evidence in the record to the contrary.  

Additionally, the Board notes that the Veteran has not raised a claim of clear and unmistakable error in the prior rating decision, and the Board emphasizes that, clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  As such allegations are not of record, this matter will not be further pursued herein.

For the reasons set out above, the Board finds against the claim.  Here, there was a prior, final denial of the issue at hand followed by a claim to reopen.  Under such circumstances, the effective date is governed by the date of receipt of the claim to reopen; September 13, 1999.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appeal for an earlier effective date for a grant of service connection for pes planus must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lung disorder to include as a residual of exposure to mustard gas is denied.  

Entitlement to an effective date earlier than September 13, 1999 for the grant of service connection for pes planus is denied.  


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


